


Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of September 10, 2008, by and between Mark
Mendes (the “Executive”) and Synchronoss Technologies, Inc., a Delaware
corporation (the “Company”).

 

1.                                      Duties and Scope of Employment.

 

(a)                                 Position.  For the term of his employment
under this Agreement (the “Employment”), the Company agrees to employ the
Executive in the position of Executive Vice President.  The Executive shall
report directly to the Company’s Chief Executive Officer.  Executive’s principal
workplace shall be at his office in Purcellville, Virginia unless otherwise
agreed by the Company and the Executive; provided, however, that Executive’s
duties will include reasonable travel, including but not limited to travel to
offices of Company, its subsidiaries and affiliates and current and prospective
customers as is reasonably necessary and appropriate to the performance of
Executive’s duties hereunder but, in no event, shall Executive be required to
travel to the offices of the Company more frequently than twice per month unless
there is a reasonable reason to do so.

 

(b)                                 Obligations to the Company.  During his
Employment, the Executive (i) shall devote his full business efforts and time to
the Company, (ii) shall not engage in any other employment, consulting or other
business activity that would create a conflict of interest with the Company,
(iii) shall not assist any person or entity in competing with the Company or in
preparing to compete with the Company and (iv) shall comply with the Company’s
policies and rules, as they may be in effect from time to time.

 

(c)                                  No Conflicting Obligations.  The Executive
represents and warrants to the Company that he is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement.  The Executive represents and warrants that he
will not use or disclose, in connection with his Employment, any trade secrets
or other proprietary information or intellectual property in which the Executive
or any other person has any right, title or interest and that his Employment
will not infringe or violate the rights of any other person.  The Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employer.

 

(d)                                 Commencement Date.  The Executive previously
commenced full-time Employment.  This Agreement shall govern the terms of
Executive’s Employment effective as of September 10, 2008 (the “Commencement
Date”).

 

(a)                                 Salary.  The Company shall pay the Executive
as compensation for his services a base salary at a gross annual rate of not
less than $300,000.  Such salary shall be payable in accordance with the
Company’s standard payroll procedures.  (The annual compensation specified in
this Subsection (a), together with any increases in such compensation that the
Company may grant from time to time, is referred to in this Agreement as “Base

 

--------------------------------------------------------------------------------


 

Salary.”).  Executive’s salary shall be subject to review and adjustment in
accordance with the Company’s customary practices concerning salary review for
similarly situated senior executives of the Company or its subsidiaries.

 

(b)                                 Incentive Bonuses.  The Executive shall be
eligible for an annual incentive bonus with a target amount equal to 50% of his
Base Salary (“Target Bonus Amount”).  The Executive’s Bonus (if any) shall be
awarded based on criteria established by the Company’s Board of Directors (the
“Board”) or its Compensation Committee.  The Board or its Compensation Committee
with respect to such bonus shall be final and binding.  The Executive shall not
be entitled to an incentive bonus if he is not employed by the Company on the
last day of the fiscal year for which such bonus is payable.

 

2.                                      Vacation and Employee Benefits.  During
his Employment, the Executive shall be eligible for paid vacations in accordance
with the Company’s vacation policy, as it may be amended from time to time, with
a minimum of 20 vacation days per year.  During his Employment, the Executive
shall be eligible to participate in the employee benefit plans maintained by the
Company, subject in each case to the generally applicable terms and conditions
of the plan in question and to the determinations of any person or committee
administering such plan.

 

3.                                      Business Expenses.  During his
Employment, the Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with his duties
hereunder.  The Company shall reimburse the Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies.

 

4.                                      Term of Employment.

 

(a)                                 Employment Term.  The Company hereby employs
Executive to render services to the Company in the position and with the duties
and responsibilities described in Section 1 for the period commencing on the
Commencement Date and ending upon the earlier of (i) three (3) years from such
date, and (ii) the date Executive’s Employment is terminated in accordance with
Subsection 5(b).  This Agreement will automatically renew for annual one-year
periods unless either party gives to the other written notice on or before
June 1, 2011 or June 1 of each succeeding year, of such party’s intent to
modify, amend or terminate this Agreement according to the terms hereof.

 

(b)                                 Termination of Employment.  The Company may
terminate the Executive’s Employment at any time and for any reason (or no
reason), and with or without Cause (as defined below), by giving the Executive
30 days’ advance notice in writing.  The Executive may terminate his Employment
by giving the Company 30 days’ advance notice in writing.  The Executive’s
Employment shall terminate automatically in the event of his death.  The
termination of the Executive’s Employment shall not limit or otherwise affect
his obligations under Section 7.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Rights Upon Termination.  Upon Executive’s
voluntary termination of employment or the Company’s termination of Executive’s
employment for Cause, Executive shall only be entitled to the compensation,
benefits and reimbursements described in Sections 1 2, and 3 for the period
preceding the effective date of the termination and no other benefits.  Upon the
Company’s termination of Executive’s employment other than for Cause, Executive
shall only be entitled to the compensation, benefits and reimbursements
described in Sections 1, 2, and 3 for the period preceding the effective date of
the termination and the severance pay benefits described in Section 6.  The
payments under this Agreement shall fully discharge all responsibilities of the
Company to Executive.  This Agreement shall terminate when all obligations of
the parties hereunder have been satisfied.

 

(d)                                 Rights Upon Death or Disability.  If
Executive’s Employment ends due to death, Executive’s estate shall be entitled
to receive an amount equal to his target bonus for the fiscal year in which his
death occurred, prorated based on the number of days he was employed by the
Company during that fiscal year.  If Executive’s Employment ends due to
Permanent Disability (as such term is defined below), Executive shall be
entitled to receive an amount equal to his target bonus for the fiscal year in
which his employment ended, prorated based on the number of days he was employed
by the Company during that fiscal year.  and the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) benefits described in the next sentence.  If
Executive or his personal representative elects to continue health insurance
coverage under COBRA for Executive and his dependents following the termination
of his employment, then the Company will pay the monthly premium under COBRA
until the earliest of (a) the close of the 24-month period following the
termination of his employment, (b) the expiration of his continuation coverage
under COBRA or (c) the date he becomes eligible for substantially equivalent
health insurance coverage in connection with new employment

 

5.                                      Termination Benefits.

 

(a)                                 Preconditions.  Any other provision of this
Agreement notwithstanding, Subsections (b) and (c) below shall not apply unless
the Executive:

 

(i)                                     Has executed a general release of all
claims (in a form prescribed by the Company);

 

(ii)                                  Has returned all property of the Company
in the Executive’s possession; provided, however, that Executive shall be
allowed to keep and own the Company-provided laptop computer(s) (provided that
Company shall ensure that all Company information with respect to such laptop
computer(s) is deleted)/monitor(s) and related accessories, mobile telephone and
related accessories, printer(s), and mobile telephone number; and

 

(iii)                               If requested by the Board, has resigned as a
member of the Board and as a member of the boards of directors of all
subsidiaries of the Company, to the extent applicable.

 

(b)                                 Severance Pay in the Absence of a Change in
Control.  If, during the

 

3

--------------------------------------------------------------------------------


 

term of this Agreement and prior to the occurrence of a Change in Control or
more than 12 months following a Change in Control, the Company terminates the
Executive’s employment with the Company for a reason other than Cause or
Permanent Disability (as such terms are defined below), then the Company shall
pay the Executive a lump sum severance payment equal to (i) one and one-half
times his Base Salary in effect at the time of the termination of Employment and
(ii) his average bonus received in the immediately preceding two years. If,
during the term of this Agreement and prior to the occurrence of a Change in
Control or more than 12 months following a Change in Control, Executive resigns
his Employment for Good Reason (as such term is defined below), then the Company
shall pay the Executive a lump sum severance payment equal to (i) one times his
Base Salary in effect at the time of the termination of Employment and (ii) his
average bonus received in the immediately preceding two years.  Notwithstanding
anything herein to the contrary, in the event that the Executive is terminated
under this subsection (b) within the initial two years of this Agreement, then
in lieu of using the average bonus received in the immediately preceding two
years for the above calculation, such calculation shall include his Target Bonus
Amount if such termination under this Subsection (b) occurs in the first year of
the Agreement and the actual bonus the Executive received during the initial
year of the Agreement if such termination under this Subsection (b) occurs in
the second year of the Agreement.  However, the amount of the severance payment
under this Subsection (b) shall be reduced by the amount of any severance pay or
pay in lieu of notice that the Executive receives from the Company under a
federal or state statute (including, without limitation, the Worker Adjustment
and Retraining Notification Act).  The severance payments under this
Subsection (b) shall in no event commence prior to the earliest date permitted
by Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”).  If the commencement of such severance payments must be delayed, as
determined by the Company, then the deferred installments shall be paid in a
lump sum on the earliest practicable date permitted by Section 409A(a)(2) of the
Code.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Severance Pay in Connection with a Change
in Control.  If, during the term of this Agreement and within 12 months
following a Change in Control, the Company terminates the Executive’s employment
with the Company for a reason other than Cause or Permanent Disability or the
Executive resigns his Employment for Good Reason, then the Company shall pay the
Executive a lump sum severance payment equal to two times his Base Salary in
effect at the time of the termination of Employment plus two times the
Executive’s average bonus received in the immediately preceding two years. 
Notwithstanding anything herein to the contrary, in the event that the Executive
is terminated under this subsection (c) within the initial two years of this
Agreement, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall include
his Target Bonus Amount if such termination under this Subsection (c) occurs in
the first year of the Agreement and the actual bonus the Executive received
during the initial year of the Agreement if such termination under this
Subsection (c) occurs in the second year of the Agreement.  However, the amount
of the severance payment under this Subsection (c) shall be reduced by the
amount of any severance pay or pay in lieu of notice that the Executive receives
from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act).  The
severance payments under this Subsection (c) shall in no event commence prior to
the earliest date permitted by Section 409A(a)(2) of the Code.  If the
commencement of such severance payments must be delayed, as determined by the
Company, then the deferred installments shall be paid in a lump sum on the
earliest practicable date permitted by Section 409A(a)(2) of the Code.

 

(d)                                 Parachute Taxes.  If amounts paid or payable
or distributed or distributable pursuant to the terms of this Agreement (the
“Total Payments”) would be subject to the excise tax imposed by section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder or any interest or penalties with respect to such excise tax (such
excise tax and any such interest or penalties are collectively referred to as
the “Excise Tax”), then the Total Payments shall be reduced to ensure that the
Total Payments are not subject to Excise Tax.  In determining whether to cap the
Total Payments, compensation or other amounts that the Executive is entitled to
receive other than pursuant to this Agreement shall be disregarded.  All
determinations and calculations required to be made under this provision will be
made by an independent accounting firm selected by Executive from among the
largest eight accounting firms in the United States (the “Accounting Firm”).  If
the Accounting Firm determines that the Total Payments are to be reduced under
the preceding sentences, then the Company will promptly give Executive notice to
that effect and a copy of the detailed calculation thereof.  Executive may then
elect, in his sole discretion, which and how much of the Total Payments are to
be eliminated or reduced (as long as after such election no Excise Tax will be
payable), and Executive will advise the Company in writing of his election
within 10 business days of receipt of notice.  If Executive makes no such
election within such 10-day period, then the Company may elect which and how
much of the Total Payments are to be eliminated or reduced (as long as after
such election no Excise Tax will be payable), and it will notify Executive
promptly of such election.  The fees of the Accounting Firm shall be paid by the
Company.

 

(e)                                  Definition of “Cause.”  For all purposes
under this Agreement, “Cause” shall mean:

 

5

--------------------------------------------------------------------------------


 

(i)                                     An unauthorized use or disclosure by the
Executive of the Company’s confidential information or trade secrets, which use
or disclosure causes material harm to the Company;

 

(ii)                                  A material breach by the Executive of any
material agreement between the Executive and the Company;

 

(iii)                               A material failure by the Executive to
comply with the Company’s written policies or rules;

 

(iv)                              The Executive’s conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State thereof;

 

(v)                                 The Executive’s gross negligence or willful
misconduct which causes material harm to the Company;

 

(vi)                              A continued failure by the Executive to
perform reasonably assigned duties after receiving written notification of such
failure from the Board; or

 

(vii)                           A failure by the Executive to cooperate in good
faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested the Executive’s
reasonable cooperation.

 

(f)                                   Definition of “Good Reason.” “Good Reason”
exists upon:

 

(i)                                     a change in the Executive’s position
with the Company that materially reduces his level of authority or
responsibility;

 

(ii)                                  a reduction in the Executive’s base salary
or Target Bonus Amount by more than 10% unless pursuant to a Company-wide salary
reduction affecting all Executives proportionately;

 

(iii)                               a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to the Executive immediately prior to such reduction;

 

(iv)                              a material reduction in the kind or level of
employee benefits to which the Executive is entitled immediately prior to such
reduction with the result that the Executive’s overall benefits package is
significantly reduced, unless such reduction is made in connection with a
reduction in the kind or level of employee benefits of employees of the Company
generally;

 

(v)                                 the Executive no long reporting to the
Company’s Chief Executive Officer or President.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Definition of “Permanent Disability.”  For
all purposes under this Agreement, “Permanent Disability” shall mean the
Executive’s inability to perform the essential functions of the Executive’s
position, with or without reasonable accommodation, for a period of at least 120
consecutive days because of a physical or mental impairment.

 

6.                                      Non-Solicitation and Non-Disclosure.

 

(a)                                 Non-Solicitation.  During the period
commencing on the date of this Agreement and continuing until the second
anniversary of the date the Executive’s Employment terminated for any reason,
the Executive shall not directly or indirectly, personally or through others,
solicit or attempt to solicit (on the Executive’s own behalf or on behalf of any
other person or entity) either (i) the employment of any employee or consultant
of the Company or any of the Company’s affiliates or (ii) the business of any
customer of the Company or any of the Company’s affiliates in a manner that
could constitute engaging in sale of goods or services in or for a Restricted
Business (as defined below) or otherwise interferes with Company’s relationship
with such customer.

 

(b)                                 Non-Competition.  As one of the Company’s
executive and management personnel and officer, Executive has obtained extensive
and valuable knowledge and confidential information concerning the business of
the Company, including certain trade secrets the Company wishes to protect. 
Executive further acknowledges that during his employment he will have access to
and knowledge of Proprietary Information (as defined below).  To protect the
Company’s Proprietary Information, Executives agrees that during his employment
with the Company, whether full-time or half-time and for a period of 24 months
after his last day of employment with the Company, he will not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business that engages in a “Restricted Business” in a “Restricted Territory” as
defined below.  It is agreed that ownership of (i) no more than one percent (1%)
of the outstanding voting stock of a publicly traded corporation, or (ii) any
stock he presently owns shall not constitute a violation of this provision.

 

(c)                                  Definitions.  The term “Proprietary
Information” shall mean any and all confidential and/or proprietary knowledge,
data or information of the Company.  By way of illustration but not limitation,
Proprietary Information includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company.  “Restricted Business” shall mean the design, development, marketing or
sales of software, or any other process, system, product, or service marketed,
sold or under development by the Company at the time Executive’s employment with
the Company ends.  “Restricted Territory” shall mean any state, county, or
locality in the United States in which the Company conducts business.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Reasonable.  Executive agrees and
acknowledges that the time limitation on the restrictions in this Section 7,
combined with the geographic scope, is reasonable.  Executive also acknowledges
and agrees that this provision is reasonably necessary for the protection of
Proprietary Information, that through his employment he shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting the Company’s
business value which will be imparted to him.  If any restriction set forth in
this Section 7 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

(e)                                  Non-Disclosure.  The Executive has entered
into a Proprietary Information and Inventions Agreement with the Company, which
is incorporated herein by this reference.

 

7.                                      Successors.

 

(a)                                 Company’s Successors.  This Agreement shall
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets.  For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which becomes bound by this Agreement.

 

(b)                                 Employee’s Successors.  This Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

8.                                      Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, when delivered by
FedEx with delivery charges prepaid, or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
the Executive, mailed notices shall be addressed to him at the home address that
he most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

(b)                                 Modifications and Waivers.  No provision of
this Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Executive and by
an authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Whole Agreement.  No other agreements,
representations or understandings (whether oral or written and whether express
or implied) that are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the subject matter hereof.  This
Agreement and the Proprietary Information and Inventions Agreement contain the
entire understanding of the parties with respect to the subject matter hereof.

 

(d)                                 Taxes.  All payments made under this
Agreement shall be subject to reduction to reflect taxes or other charges
required to be withheld by law.  The Company shall not have a duty to design its
compensation policies in a manner that minimizes the Executive’s tax
liabilities, and the Executive shall not make any claim against the Company or
the Board related to tax liabilities arising from the Executive’s compensation.

 

(e)                                  Choice of Law and Severability.  This
Agreement shall be interpreted in accordance with the laws of the State of New
Jersey (except their provisions governing the choice of law).  If any provision
of this Agreement becomes or is deemed invalid, illegal or unenforceable in any
applicable jurisdiction by reason of the scope, extent or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively the “Law”), then such provision shall be curtailed
or limited only to the minimum extent necessary to bring such provision into
compliance with the Law.  All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(f)                                   No Assignment.  This Agreement and all
rights and obligations of the Executive hereunder are personal to the Executive
and may not be transferred or assigned by the Executive at any time.  The
Company may assign its rights under this Agreement to any entity that assumes
the Company’s obligations hereunder in connection with any sale or transfer of
all or a substantial portion of the Company’s assets to such entity.

 

(g)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

 

 

Mark Mendes

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

 

Stephen G. Waldis

 

 

Chief Executive Officer and President

 

10

--------------------------------------------------------------------------------
